

Exhibit 10.14




Summary of Executive Officer Compensation Arrangements


In addition to the compensation arrangements filed as other exhibits to this
annual report, Old Holdco, Inc. (the “Company”) has the following compensation
arrangements with its named executive officers.


Compensation Arrangements for Named Executive Officers


The board of directors sets the annual base salary for each of the Company’s
chief executive officer, chief financial officer and its next most highly
compensated executive officer (such three officers, the “named executive
officers”). As of June 1, 2020, the annual base salary rates for the named
executive officers were as follows:


Named Executive Officer
Base Salary
J. Pieter Sikkel$725,000 Joel L. Thomas$442,385 William L. O’Quinn, Jr.$345,050 



